                    UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ILLINOIS

EMPLOYERS & CEMENT MASONS
#90 HEALTH & WELFARE FUND, ET AL.

      Plaintiffs,

v.                                                 No. 15-cv-934-DRH

FOURNIE CONTRACTING COMPANY, INC.,

      Defendant.

                                      ORDER

HERNDON, U. S. DISTRICT JUDGE
      Having been advised that the above action has been settled but that
additional time is needed to consummate settlement, the Court DIRECTS the Clerk
of the Court to enter judgment of dismissal with prejudice and without costs 90
days from the date of this Order. Should the parties fail to consummate settlement
within 90 days, they may petition the Court to delay entry of judgment until a later
date. In light of the settlement, the Court VACATES all court dates in this case.
      IT IS SO ORDERED.

                                                     Judge Herndon
                                                     2018.10.12
                                                     06:04:12 -05'00'
                                             United States District Judge
